COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NOS. 2-04-032-CR
        
2-04-033-CR

 
JUSTIN 
HARRY REYBURN                                                      APPELLANT
 
V.
THE 
STATE OF TEXAS                                                                  STATE
----------
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss And Waive Appeal And To 
Withdraw Notice Of Appeal.” The motion complies with rule 42.2(a) of the rules 
of appellate procedure. Tex. R. App. P. 42.2(a). No 
decision of this court having been delivered before we received this motion, we 
grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).
 
                                                                  PER 
CURIAM
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 26, 2004.

NOTES
1. 
See Tex. R. App. P. 47.4.